DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the species of Figure 1A in the reply filed on November 22, 2021 is acknowledged.  The traversal is on the ground(s) that the claims allegedly fulfill the criteria for unity of invention, since “the first phase change material changes phase in response to a conductive transfer of heat from the heat-emitting component and the second phase change material changes phase in response to a conductive transfer of heat from the first phase change material, as described in claims 1 and 11.  This phase change conductive transfer between the claimed structural components describes a special technical feature of the claims that is an improvement over the prior art, and furthermore forms the basis of a technical relationship among all the claims.” (Remarks, page 8)
This is not found persuasive because Counsel’s remarks are merely dismissive, in light of the failure to specifically traverse the prior art of Weaver et al. (2009/0219726) as set forth in the Election/Restriction (pages 3-4).  Further, the U.S. Patent and Trademark Office is not bound by the Opinion of the International Search Authority.  As recognized by Counsel, only “PCT standards for unity of invention” are followed in restriction practice.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5, 7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 6, 8-15 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heat-emitting component" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the heat-emitting component" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (2009/0219726).
Figure 4 discloses a heat sink assembly 400 for use with one heat-emitting component 402, comprising:

a first frame 412 holding the first phase change material (paragraph 42, penultimate sentence);
a second phase change material conductively coupled to the first phase change material and changing phase at a second temperature, which is greater than the first temperature (paragraph 42, last sentence);
a second frame 414 holding the second phase change material (paragraph 42, penultimate sentence); and
an intermediate structure (i.e. a wall of the first frame 412 adjacent to the second frame 414, similar a wall of frame 108 in Figure 1) located between the first frame 412 and the second frame 414 wherein the intermediate structure is an intermediate heat-conducting structure;
wherein the first phase change material changes phase in response to a conductive transfer of heat from the one heat-emitting component 402 and the second phase change material changes phase in response to a conductive transfer of heat from the first phase change material.
	Regarding claim 2, Weaver et al. discloses the intermediate heat-conducting structure (i.e. wall of first frame 412) is located between the first phase change material and the second phase change material.
	Regarding claim 8, inherently, Figure 4 of Weaver et al. discloses at least a portion of the first frame 412 is conductive in order to transfer heat from the one heat-emitting component 402.
Regarding claim 9, Figure 4 discloses the at least a portion (of the first frame 412) is in direct contact with the one heat-emitting component 402.
.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Ciesielski (3,602,298).
	Weaver et al. discloses all the claimed limitations except the intermediate structure further comprises a plurality of fins extending into the first phase change material.
	Ciesielski (Figure 5) discloses a heat exchanger assembly 68 comprising:
	a first frame 60 holding a first material;
	a second frame 62 holding a second material; and
	an intermediate structure 64 located between the first frame 60 and the second frame 62 wherein the intermediate structure 64 is an intermediate heat-conducting structure;
	wherein the first material transfers heat from the second material;
wherein the intermediate structure 64 further comprises a plurality of fins 70 extending into the first material for the purpose of improving heat transfer.

Regarding claim 4, Figure 5 of Ciesielski discloses the intermediate heat-conducting structure 64 is separate from the second frame 62.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the intermediate heat-conducting structure 64 separate from the first frame 60, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164, 65 O.G. 1765, 1893 C.D. 659.
Claim(s) 6, 11, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144).
	The device of Weaver et al. lacks the first frame 412 creates a plurality of first chambers extending from a first side and the second frame 414 creates a plurality of second chambers extending from a second side, opposite the first side.
	Bengaouer et al. (Figures 3-4) discloses a heat exchanger assembly comprising:
	a first frame 10.3 configured to hold a first phase change material 15;
	a second frame 10.2 configured to hold a second material; and
	an intermediate structure 10.1 located between the first frame 10.3 and the second frame 10.2, wherein the intermediate structure 10.1 is an intermediate heat-conducting structure;
	wherein the first frame 10.3 creates a plurality of first chambers extending from a first side and the second frame 10.2 creates a plurality of second chambers extending from a second 
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Weaver et al. the first frame creates a plurality of first chambers extending from a first side and the second frame creates a plurality of second chambers extending from a second side, opposite the first side for the purpose of providing discrete chambers to improve heat transfer as recognized by Bengaouer et al..
Regarding claim 11, as applied to claim 6 above, the claim limitations are met.  The intermediate structure 64 of Weaver et al. is read as the “conductive element.”
Regarding clam 14, Weaver et al. (paragraph 33, penultimate sentence) discloses the phase change material is paraffin, i.e. wax, and the phase change materials may be different (paragraph 42, last sentence).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this instance, it would have been obvious to employ a different paraffin wax to achieve a desired temperature range.
Regarding claim 15, inherently, Figure 4 of Weaver et al. discloses the second frame 414 has at least a portion that is conductive in order to transfer heat from the first frame 412.
Regarding claim 17, as applied to claim 10 above, the claim limitations are met.

	Claim(s) 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144) as applied to claim(s) 6, 11, 14-15 and 17 above, and further in view of Ciesielski (3,602,298).
	The combined teachings of Weaver et al. and Bengaouer et al. lacks the conductive element further comprises a plurality of fins extending into the first phase change material.

	a first frame 60 configured to hold a first material;
	a second frame 62 configured to hold a second material; and
	a conductive element 64 defining a structural barrier between the first material and the second material and conductively coupling the first material and the second material;
	wherein the first material transfers heat from the second material;
wherein the conductive element 64 further comprises a plurality of fins 70 extending into the first material for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Weaver et al. and Bengaouer et al. the intermediate structure further comprising a plurality of fins extending into the first material for the purpose of improving heat transfer as recognized by Ciesielski.
Regarding claim 13, Figure 5 of Ciesielski discloses the conductive element 64 further comprises a plurality of fins 72 extending into the second material.
Regarding claim 19, as applied to claim 4 above, the claim limitations are met.

Regarding claim 20, Figure 5 of Ciesielski discloses the conductive element 64 is operably coupled to the second frame 62.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (2009/0219726) in view of Bengaouer et al. (2015/0266144) as applied to claim(s) 6, 11, 14-15 and 17 above, and further in view of Tsukahara et al. (2012/0305213).
	The combined teachings of Weaver et al. and Bengaouer et al. lacks the plurality of first chambers are formed via a grid of interconnected walls.


	a phase change material 2;
	a first frame 3 holding the first phase change material 2;
	wherein the first frame 3 creates a plurality of first chambers (i.e. cells in paragraphs 42-43) formed via a grid of interconnected walls for the purpose of providing structural integrity.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Weaver et al. and Bengaouer et al. plurality of first chambers formed via a grid of interconnected walls for the purpose of providing structural integrity as recognized by Tsukahara et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/LEONARD R LEO/Primary Examiner, Art Unit 3763